Citation Nr: 0715876	
Decision Date: 05/29/07    Archive Date: 06/11/07	

DOCKET NO.  05-23 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated at 10 percent. 

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from September 1972 to June 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran is not currently shown to have PTSD.

2.  The veteran's hypertension does not manifest diastolic 
pressures predominantly 110 or more or systolic pressures 
predominantly 200 or more.  

3.  Service connection has been established for migraine 
headaches, evaluated as 30 percent disabling and for 
hypertension, evaluated as 10 percent disabling, for a 
combined schedular evaluation of 40 percent.  

4.  The veteran's service-connected disabilities are not 
shown to be of such a nature and severity as to preclude the 
performance of all types of substantially gainful employment.  
CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code 7101 (2006).  

3.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.1-4.14, 4.16, 4.18 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in January 2001, October 2001, June 2003, 
July 2003 and March 2006.  The RO also provided assistance to 
the veteran as required under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c), as indicated under the facts and 
circumstances in this case.  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

Post-Traumatic Stress Disorder

The veteran contends that he was sexually assaulted by a 
female soldier while in his room during service, and he 
testified that he witnessed two suicides during service.  The 
veteran also testified that he was unable to remember the 
dates or the names of the individuals involved, but asserts 
that he has PTSD as a result of those stressful incidents.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
diseased contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for PTSD requires a medical diagnosis of the disorder; 
credible supporting evidence that the claimed inservice 
stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

A review of the veteran's service medical records discloses 
that a psychiatric disorder was not manifested during 
service.  Those records contained no evidence of treatment or 
diagnosis of any psychiatric disorder during service.  
Medical records dated following separation from service show 
the veteran has been diagnosed as having various psychiatric 
diagnoses.  For example, a VA outpatient treatment record 
dated in August 2000 showed pertinent diagnoses of rule-out 
paranoid schizophrenia and rule-out delusional disorder and a 
paranoid personality disorder, and a November 2000 treatment 
record showed a diagnosis of major depressive disorder.  

A record dated in August 2000 showed an assessment that the 
veteran seemed to have some PTSD-like symptoms which seem to 
have been exacerbated by his reportedly being sexually 
harassed while in the service and that he also seemed to have 
some obsessive features and anxiety, and a record dated in 
January 2001 contained an assessment that the veteran 
continues to evidence PTSD related to some experiences in the 
military.  

However, later dated medical records do not diagnose the 
veteran as having PTSD.  In particular, a VA mental health 
clinic diagnostic assessment performed in September 2002, at 
which time the veteran related his stressful incidents that 
occurred during service, concluded with diagnoses of a 
recurrent major depressive episode, panic attacks and 
possible generalized anxiety disorder.  Thus, the veteran is 
not shown to have PTSD.  



The Board has considered further development of this matter 
towards substantiation of the veteran's claimed stressors.  
However, the veteran has not provided sufficient information 
to undertake further research.  He testified that he did not 
report the sexual assault incident and he could not remember 
the names or dates of the suicide incidents.  Therefore, 
verification of the incidents would be difficult, if not 
impossible, and in view of the fact that the veteran has not 
been diagnosed as having PTSD, an attempt to verify these 
stressful incidents is unnecessary.  Cf. Counts v. Brown, 6 
Vet. App. 473, 477 (1994) (There is no obligation on the part 
of VA to seek evidence which the appellant acknowledges does 
not exist).  

In the absence of competent medical evidence indicating a 
diagnosis of PTSD, there can be no valid claim.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a). Therefore, 
the Board finds that the medical evidence is against the 
veteran's claim for service connection for PTSD.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's the veteran has PTSD that is 
related to service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current diagnosis of PTSD and a 
nexus between a current disability and service by way of 
letters from the RO to him, but he has failed to do so.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a current diagnosis of 
PTSD and of relationship between the current disability and 
an injury, disease or event in service.  While the veteran is 
clearly of the opinion that he has PTSD that is related to 
service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
PTSD is not established. 


Evaluation of Hypertension

The veteran essentially contends that the current evaluation 
assigned for his hypertension does not accurately reflect the 
severity of that disability.  The veteran maintains that he 
experiences symptomatology due to his hypertension which 
should warrant a higher evaluation.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

A rating decision dated in January 1981 granted service 
connection for hypertension.  That rating decision assigned a 
noncompensable evaluation under Diagnostic Code 7101.  That 
evaluation remained in effect until a rating decision dated 
in October 1998 increased the evaluation from noncompensable 
to 10 percent.  The 10 percent evaluation has remained in 
effect since that time.

Under Diagnostic Code 7101, a 10 percent evaluation is for 
assignment for hypertension with diastolic pressures 
predominantly 100 or more, or systolic pressures 
predominantly 160 or more, or for an individual with a 
history of diastolic pressures predominantly 100 or more who 
require continuous medication for control.  The next higher 
20 percent evaluation contemplates hypertension with 
diastolic pressures predominantly 110 or more, or systolic 
pressures predominantly 200 or more.  

The evidence for consideration consists primarily of VA 
medical records, including the report of an August 2003 VA 
examination.  However, after reviewing the treatment records 
and the VA examination, the Board finds that the veteran does 
not nearly meet the criteria for the next higher 20 percent 
evaluation.  Blood pressure readings recorded at the time of 
the August 2003 VA examination were 124/76, 120/74 and 
120/74.  The heart was not enlarged and the examiner 
commented that the veteran had essential hypertension that 
was well controlled with medication.  In addition, a VA 
medical record printed in June 2005 listing blood pressure 
readings between December 2001 and May 2005 show that none of 
the diastolic pressure readings were greater than 82 or that 
systolic pressure readings were greater than 134.  Therefore, 
the Board finds that the medical evidence is against the 
veteran's claim for an increased evaluation for his 
hypertension.  






In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


Total Evaluation Based on Unemployability

With respect to the veteran's claim for a total evaluation 
based on individual unemployability, applicable law provides 
that a total disability rating for compensation may be 
assigned where the schedular rating is less than total when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow an substantially gainful 
occupation as a result of service-connected disabilities 
provided that, if there is one such disability, this 
disability shall be rated at 60 percent or more, and if there 
is two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  However, it is the 
established policy of the VA that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled on an extraschedular basis.  
38 C.F.R. § 4.16(b).  

Based on this record and evidence, it is clear that the 
veteran does not meet the percentage requirements for 
consideration of a total evaluation under 
38 C.F.R. § 4.16(a).  The veteran's service-connected 
disabilities consist of his migraine headaches, evaluated as 
30 percent disabling and his hypertension, evaluated as 
10 percent disabling for a combined schedular evaluation of 
40 percent.  Thus, the veteran's service-connected 
disabilities are rated less than 100 percent disabling, and 
the combined evaluation for the veteran's two service-
connected disabilities is 40 percent, less than the combined 
rating of 70 percent or more contemplated under 
38 C.F.R. § 4.16(a).  

The medical evidence does not demonstrate that the veteran is 
unable to obtain or maintain substantially gainful employment 
due solely to his service-connected disabilities.  The 
veteran was gainfully employed with the Department of 
Veterans Affairs as a cook supervisor for over 20 years 
between 1980 and 2000 and retired under an "early-out" 
authority.  Thus, the veteran did not leave his last 
employment based on the severity of his service-connected 
disabilities, although the veteran did testify that he felt 
"stressed" at work.  

In addition, there is no medical evidence which demonstrates 
that the veteran is unable to work due to the severity of his 
service-connected disabilities.  The August 2003 VA 
examination for hypertension contained an opinion from the 
physician that the veteran's hypertension did not preclude 
him from being employable and the neurological examination 
for the veteran's migraine headaches noted that the headaches 
had caused the veteran to lose work, but did not offer an 
opinion that the veteran was unable to work due to the 
severity of his headaches.  

Therefore, the Board concludes that the evidence does not 
demonstrate that the veteran is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  Accordingly, a total evaluation based on 
individual unemployability due to service-connected 
disabilities is not warranted.





						
	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for post-traumatic stress disorder is 
denied.

An evaluation in excess of 10 percent for hypertension is 
denied.

A total evaluation based on individual unemployability due to 
service-connected disabilities is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


